People v Gouveia (2015 NY Slip Op 00552)





People v Gouveia


2015 NY Slip Op 00552


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
COLLEEN D. DUFFY, JJ.


2013-07457
 (Ind. No. 1130/05)

[*1]The People of the State of New York, respondent, 
vAnsel Gouveia, appellant.


Carol Kahn, New York, N.Y., for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and
Caroline R. Donhauser of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Gary, J.), imposed June 11, 2013, pursuant to the Drug Law Reform Act of 2004 (L 2004, ch 738, § 23), upon his conviction of criminal sale of a controlled substance in the first degree, upon a jury verdict.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentence imposed by the Supreme Court was not excessive (see People v Leyba, 97 AD3d 765; People v Gouveia, 88 AD3d 814, 816; People v Sevencan, 58 AD3d 761).
LEVENTHAL, J.P., CHAMBERS, HALL and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court